 MODERN-CLEANERS COMPANY37SENTATIVEGROUP, the GRIEVANCE COMMITTEE,the JOB EVALUA-TION COMMITTEE,theCLOTHING COMMITTEE, the BENEFIT FUNDCOMMITTEE,and the ELECTION COMMITTEE,or dominate or inter-fere with the formation or administration of, or contribute finan-cial or other support to, any other labor organization of ouremployeesrWE WILL NOT recognize or in any other manner deal with theabove-named Group or Committees, or any successor thereto, asthe representative of any of our employees for the purpose ofdealing with us concerning grievances, labor disputes, wages,rates of pay, hours of employment, or other conditions of em-ployment.WE WILL NOT otherwise interfere with the representation of ouremployees through a labor organization of their own choosing.WE HEREBY disestablish the EMPLOYEE REPRESENTATIVE GROUP,the GRIEVANCE COMMITTEE, the JOB EVALUATION COMMITTEE, theCLOTHING COMMITTEE, the BENEFIT FUND COMMITTEE, and theELECTION COMMITTEE, as the representatives of any of our em-ployees for the purpose of dealing with us concerning grievances,labor disputes, wages, rates of pay, hours of employment, or otherconditions of employment.SHARPLES CHEMICALS, INC.,Employer.Dated -------------------------- By --------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate hereof, and must not be altered, defaced, or covered by any othermaterial.LAURA GIALLANZA,AN INDIVIDUAL,D/B/A MODERNCLEANERS COMPANY,QUALITYCLEANERS COMPANY, AND MAY CLEANERS COMPANYandLOCALNo. 65,INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUF-FEURS, WAREHOUSEMEN AND HELPERS OF AMERICA,A. F. L.Case No.3-CA-f98. July 8,1952Decision and OrderOn December 12, 1951, Trial Examiner James A. Shaw issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of the In-termediate Report attached hereto.The Trial Examiner also found100 NLRB No. 17. 38DECISIONSOF NATIONAL LABOR RELATIONS BOARDthat the Respondent had not engaged in certain other unfair laborpractices and recommended that those allegations of the complaintbe dismissed.Thereafter, the Respondent and the General Counselfiled exceptions to the Intermediate Report and supporting briefs.The Board 1 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Interme-diate Report,2 the exceptions and briefs, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with the following additions and modi-fications.1.Like the Trial Examiner, we find on the record as a whole thatDonald Zirkelbach was discharged because of his union and concertedactivities in violation of Section 8 (a) (1) and (3) of the Act, and notfor the reasons assigned by the Respondent.2.We find, as did the Trial Examiner, that the Respondent dis-charged employees Kinne, Wyckoff, Gerould, Carey, Coogan, Lodato,and Furlong because of their protected union and concerted activityin refusing to work unless Zirkelbach and Stuart were reinstated, andtherefore violated Section 8 (a) (1) and (3) of the Act.'We findit unnecessary, however, to adopt the Trial Examiner's speculativefindings with respect to theG. C. Conncase.3. In concluding that the Respondent discriminated against IvanColegrove, the Trial Examiner found that he was not a supervisor,as urged by the Respondent.We do not agree.The record shows that Colegrove was classified by the Respondentas foreman of the wool and silk finishing department; that he re-ceived the same rate of pay as Edward Brown, the foreman of thedrivers and whom the Trial Examiner found to be a supervisory em-ployee; and that Colegrove's next job with a competitor of the Re-spondent was that of shop superintendent; this, according to Cole-grove's testimony, entailed the "same sort of work" he had performedwith the Respondent. In view of the foregoing and the absence ofany countervailing evidence, we find that Colegrove was a supervisorwithin the meaning of the Act.We therefore further find that, under"Pursuant to the provisions of Section 3 (b) of the National Labor RelationsAct, theBoard hasdelegateditspowers in connection with this caseto a three-member panel[Chairman Herzog and Members Murdock and Peterson],2The Intermediate Report contains certain typographical errors with respect to thefollowingcitations,which are hereby corrected:p. 22, footnote 30,Capital City Candy Co.,Twin CityMilk Producers Assn.,61 NLRB 69;Schramm and Schmeig Com-pany,67 NLRB 980.N. L. R B.v Kennametal,Inc.,182 F. 2d 817(C A3) ; N. L.R. B v. Tovrea PackingCa, 111F. 2d 626(C A9) ; N. L. R. B. v.National New York Packingd Shipping Co , Inc ,86 F 2d 98 (C A2) : AmericanManufacturing Company of Texas,98NLRB 226. MODERN CLEANERS COMPANY39the circumstances of this case, Colegrove's discharge was not violativeof the Act .44.We agree with the Trial Examiner that the Respondent violatedthe Act in soliciting individual strikers to abandon the strike and re-turn to work. In so agreeing, we are satisfied that such solicitationconstituted an integral part of a pattern of illegal opposition to thepurposes of the Act as evidenced by the Respondent's entire course ofconduct 5OrderUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Laura Giallanza, an indi-vidual, d/b/a Modern Cleaners Company, Quality Cleaners Company,and May Cleaners Company, Hornell, New York, and her agents,successors, and assigns, shall :1.Cease and desist from :(a)Discouragingmembership in Local No. 65, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpersof America, A. F. L., or any other labor organization of her employees,by discriminating in regard to their hire or tenure of employment orany term or condition of employment.(b)Dominating and interfering with the formation and admini-stration of Modern Cleaners Employees Association, or the formationand administration of any other labor organization of her employees,and from contributing support to it or to any other labor organizationof her employees.(c) Interrogating her employees concerning their union or con-certed activities; 'sponsoring petitions which provide for employeesto reject their collective bargaining agent; granting wage increasesto striking employees during a strike; and soliciting individual em-ployees to discontinue or abandon strike activity.(d) In any other manner interfering with, restraining, or coercingher employees in the right to self-organization, to form labor organi-zations, to join or assist the above-named labor organizations or anyother labor organization, to bargain collectively through representa-tives of their own choosing, and to engage in collective bargaining orother mutual aid or protection, or to refrain from any or all of suchactivities except to the extent that such right may be affected by anagreement requiring membership in a labor organization as a condi-4N. L R. B v. EdwardG Budd Manufacturing Co.,169 F 2d571 (C.A. 6) cert. denied335 U.S.908;Palmer Manufacturing Corporation,94 NLRB 1477;Accurate ThreadedProducts Company,90 NRLB 1364;Pacific Gamble-Robinson Company,88NLRB 482.e SeeThe Texas Company,93NLRB1858;American Manufacturing Company of Texas,98 NLRB 226. 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion of employment, as authorized in Section 8 (a) (3) of the Act,as guaranteed in Section 7 thereof.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Donald Kinne, Harry E. Wyckoff, Richard Gerould,Henry L. Carey, Donald Zirkelbach, John L. Coogan, Salvatore E.Lodato, and Robert Furlong, immediate and full reinstatement totheir former or substantially equivalent positions, without prejudiceto their seniority or other rights and privileges, and make whole each ofsaid employees in the manner set forth in section V of the IntermediateReport, entitled "The Remedy," for any loss of pay they may havesuffered by reason of the Respondent's discrimination against them.(b)Disestablish and withdraw all recognition from Modern Clean-ers Employees Association as a representative of any of her employeesconcerning grievances, labor disputes, wages, rates of pay, hours ofemployment, or other conditions of employment, and completely dis-establish said organization as such representative.(c)Post at her plant in Hornell, New York, copies of the noticeattached hereto and marked "Appendix A." s Copies of such notice,to be furnished by the Regional Director for the Third Region, shall,after being duly signed by the Respondent's authorized representative,be posted by the Respondent immediately upon receipt thereof in con-spicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by the Respond-ent to insure that said notices are not altered, defaced, or covered byany other material.(d)Notify the Regional Director for the Third Region, in writing,within ten (10) days from the date of this Order, what steps theRespondent has taken to comply herewith.IT IS.FURTHER ORDERED that the complaint bet and it hereby is, dis-missed, without prejudice, insofar as it alleges that the Respondentdiscriminated in regard to the hire and tenure of employment ofWayne Stuart.IT IS ALSO FURTHER ORDERED that the complaint be, and it hereby is,dismissed, insofar as it alleges that the Respondent discriminated inregard to the hire and tenure of employment of Ivan Colegrove,Marian Albert, Lena Rosell, Esther Moran, Mildred Brown, BeatriceReCouper, and Duane Powers.s In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." MODERN CLEANERS COMPANYAppendix ANOTICE TO ALL EMPLOYEES41Pursuant to a Decision and Order of the National LaborRelationsBoard, andin order to effectuate the policies of the National LaborRelationsAct, I hereby notify my employees that :I WILL NOT interrogate employees concerning their union orconcerted activities; sponsor petitions which provide for em-ployees to reject their collective bargaining agents; grant wageincreases to striking employees during a strike; and solicit in-dividual employees to discontinue or abandon strike activity.I WILL NOT in any other manner interfere with, restrain, orcoerce my employees in the exercise of their right to self-organ-ization, to form labor organizations, to join or assist LOCAL No. 65,INTERNATIONAL BROTHERHOODOF TEAMSTERS, CHAUFFEURS; WARE-HOUSEMEN AND HELPERS OF AMERICA, A. F. L., or any other labororganization, to bargain collectively through representatives oftheir own choosing, and to engage in other concerted activitiesfor the purpose of collective bargaining or other mutual aid orprotection, or to refrain from any or all such activities, except tothe extent that such right may be affected by an agreement re-quiring membership in a labor organization as a condition ofemployment, as authorized in Section 8 (a) (3) of the Act.I WILL offer to the employees named below immediate and fullreinstatement to their former or substantially equivalent posi-tions without prejudice to any seniority or other rights andprivileges previously enjoyed, and make them whole for any lossof paysuffered as a resultof the discrimination.Donald KinneDonald ZirkelbachHarry E. WyckoffSalvatore E. LodatoRichard GerouldRobert FurlongHenry L. CareyJohn L. CooganI HEREBY disestablish MODERN CLEANERS EMPLOYEESASSOCIA-TIONas the representative of any of my employees for thepurposesof dealingwith me concerninggrievances, labor disputes,wages,ratesof pay, hours of employment, or other conditions of em-ployment, and Iwill not recognizeit orany successorstheretofor any ofthe abovepurposes.I WILL NOT dominate or interfere with the formation or ad-ministrationof any labororganization or contribute financialor othersupport to it.All my employeesare free tobecome orremain membersof LocALNo.65, INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS, 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDWAREHOUSEMEN AND HELPERS OF AMERICA,A. F. L., orany other labororganization.I will not discriminate in regard to hire or tenure ofemployment or any term or condition of employment against any em-ployee because of membership in or activity on behalf of any suchlabor organization,except to the extentthatthis right may be affectedby an agreement in conformity with Section 8 (a) (3) of the Act.LAURA GIALLANZA,an individual, d/b/aMODERN CLEANERS COMPANY,QUALITY CLEANERSCOMPANY, AND MAY CLEANERS COMPANY,Employer.Dated--------------------------- By---------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced,or coveredby anyother material.Intermediate ReportSTATEMENT OF THE CASEUpon charges duly filed by Local 65, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, A. F. L., herein called theTeamsters, the General Counsel of the National Labor Relations Board, hereincalled the General Counsel and the Board, by the Regional Director for theThird Region (Buffalo, New York), issued a complaint dated January 29, 1951,against Laura Giallanza, an individual, d/b/a Modern Cleaners Company,Quality Cleaners Company, and May Cleaners Company, herein called theRespondent, alleging that the Respondent has engaged in and is engaging inunfair labor practices affecting commerce within the meaning of Section 8 (a)(1), (2), and (3) and Section 2 (6) and (7) of the National Labor RelationsAct, as amended, 61 Stat. 136, herein called the Act.With respect to the unfair labor practices, the complaint alleges that (a) TheRespondent on or about January 3, 1950, did discharge Donald Kinne, Harry E.Wyckoff, Richard Gerould,' Henry L. Carey, Donald Zirkelbacb, Wayne Stuart,John L. Coogan, Salvatore E. Lodato, and Robert Furlong, and on or aboutJanuary 16, 1950, did discharge Marion Albert, and at all times since thesedates refused and failed to reinstate said employees, for the reason that theyjoined or assisted Modern Cleaners Employees' Protective Association, hereincalled the Association where feasible, or Local 65 of the Teamsters, or engagedin concerted activity for the purpose of collective bargaining or other mutualaid or protection ; (b) the Respondent did on or about January 11, 1950, initiate,form, sponsor, and promote Modern Cleaners Employees' Association, herein onoccasion called the "Independent," and from on or about January 11, 1950, to datehas assisted, dominated, contributed to the support of, and interfered with theadministration of, the "Independent"; (c) the Respondent by her agents and'Named as Richard Gerald in the complaint.His realname is RichardGerould.Thiswas corrected at the hearing herein by the General Counsel's general motion to have thecomplaint conform to the proof as regards minor matters such as names, dates, etc., whichwas granted by the undersigned without objection. MODERN CLEANERS COMPANY43supervisory employees, including Charles J. Giallanza, Sr., Charles J. Giallanza,Jr., Paul Nicholson, Edward Brown, and Ralph Locker, from on or about January2, 1950, to date has engaged in the following acts and conduct: (1) Interrogatedher employees concerning their union membership and activity; (2) solicited heremployees to abandon a strike or other concerted protective activity and returntowork; (3) granted a pay increase to induce and encourage her employeesto abandon a strike and their other concerted activities and to refrain fromassisting, becoming members or remaining members of the Association ; and(4) urged and persuaded her employees to join or become members of the "Inde-pendent" and to refrain from becoming members of or from assisting the Asso-ciation or the Teamsters; (d) on or about January 5, 1940, the employeesof the Respondent at her Hornell, New York, plant ceased work concertedlyand went on strike, and that the strike was caused and prolonged by the unfairlabor practices of Respondent as described above; (e) subsequent to thestrike described above, the following employees, Ivan Colegrove, Esther Moran,Mildred Brown, Lena Rosell, Beatrice ReCouper, and Duane Powers appliedfor reinstatement to their former or substantially equivalent positions, and thatthe Respondent did refuse or failed to reinstate them to their former or sub-stantially equivalent positions or employment, for the reason that they joinedor assisted the Association, or engaged in concerted activity for the purpose ofcollective bargaining or other mutual aid or protection ; and (f) by theconduct described above the Respondent did interfere with, restrain, and coerce,and is interfering with, restraining, and coercing her employees in the exerciseof the rights guaranteed to them in Section 7 of the Act, and thereby did engagein and is engaging in unfair labor practices within the meaning of Section 8(a) (1), (2), and (3) and Section 2 (6) and (7) of the Act.The Respondent filed an answer on or about February 19, 1951, in which itadmitted certain jurisdictional facts, denied that the charging union and theAssociation were and are labor organizations, and denied the commission ofany unfair labor practices.Pursuant to notice, a hearing was held at Hornell, New York, on March 27,28, 29, and 30, 1951,2 before the undersigned Trial Examiner.The GeneralCounsel, the Respondent, the Association, and the Independent were representedby counsel, and the Teamsters by a lay representative.Full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evidence bearingon the issues was afforded all parties. At the conclusion of the case, the Respond-ent moved to dismiss the complaint, ruling thereon was reserved by the TrialExaminer. It is hereby denied in part and granted in part as will be indicatedhereinafter.At the same time the General Counsel moved to conform the plead-ings to the proof as regards names, dates, and other minor variances. It wasgranted without objection by the undersigned.Though given an opportunity, none of the parties desired to present oral argu-ment at the conclusion of the hearing. The General Counsel and the Respondentfiled briefs with the undersigned. In addition, counsel for the Respondent filedproposed findings of facts and conclusions based thereon.They are disposed ofhereinbelow.The undersigned rules as follows on the Respondent's proposed findings of fact :He accepts Nos. 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 13, 21, 23 (a), (c), (d), (e), (f),2 The delay in the issuance of the Intermediate Report herein was occasioned by theillness of the Trial Examiner during the months of May, June, July, August,September,and October. 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDand 27, 31, 33; he rejects 12, 13, 14, 15, 16, 17, 18, 19, 20,3 22, 23 (b), 25, 26, 28,430, 32, 34, 35, and all its subdivisions, 36, 37, 38, 40, 41, 43, 44, 45, 46, and- 47.Proposed findings 24, 29, 39, and 42 are disposed of as follows : 24 is acceptedexcept as to the last sentence thereof which is rejected; 29 is accepted in partbut that portion thereof beginning with "The fact that she ceased working etc."is rejected; 39 is accepted except as to Ivan Colegrove; 42 is rejected insofaras it relates to Ivan Colegrove in proposed finding 39. The Respondent's proposed"Conclusions of Law" are rejected in their entirety.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent is engaged in the retail dry cleaning and laundry business, havingher plant in Hornell, New York. During the year 1949, she maintained 20 pickupand delivery routes, 15 of which operated exclusively within the State of NewYork, 4 of which operated partly in the State of New York and partly in theState of Pennsylvania, and 1 of which operated exclusively within the State ofPennsylvania.Hornell is located near the border of the State of Pennsylvania.In 1949 the Respondent employed 9 drivers. Each of them operated 2 or 3 ofthe above routes, making 2 trips weekly on each route. On these trips, theypicked up the work to be serviced by Respondent and brought it to Respondent'splant in Hornell.The work is processed there and then delivered by the driverson their second trip of the week. In some locations, the Respondent maintainedwhat are known as "drops" or "agencies," that is various stores, etc., operatingon a commission basis, where laundry work was left by residents of such locationsand from which the drivers picked up the work, took it to Hornell for processing,and when finished returned it to the proper location. These "drop" or "locations"constitute but a small portion of the Respondent's business, the major portionthereof resulting from pickups by the drivers from residences of their customerson the various routes above described.Respondent owns certain trucks which are operated in the name of QualityCleaners Company.The latter Company does the same type of work as doesRespondent Modern Cleaners and all its work is processed at the same plant.Charles Giallanza, Jr., son of Respondent Laura Giallanza, owns and operates fiveretail stores in New York under the name May Cleaners Company. The incomereceived from both of the above-named Companies is included in the income fig-ures hereinafter set forth.During the calendar year of 1950 the Respondent's gross income from thesources described above was $164,887.43, or which $31,921.16, or 19.3 percent,was derived from customers in the State of Pennsylvania. In 1950 the Respond-ent's gross income from the same sources was approximately $131,000, of which$25,283 was derived from customers in the State of Pennsylvania, or approxi-mately 19.3 percent.The above facts concerning the Respondent's business for the years 1949 and1950 are premised on the pleadings, stipulation of the parties, and the "FindingsE As a whole, proposed finding 20 is not in accord withthe testimony adduced at thehearing herein and the undersigned's findings based thereon.4 The fact that Furlong may or may not have been a member of either the Associationor the Teamsters is immaterial since the complaint also alleges "concertedactivities."Hence, this allegation is sufficient to cover Furlong's situation. (SeeJ.B.Wood, an indi-vidual, d/b/a Wood Manufacturing Company, et al.,95 NLRB 633.) MODERN CLEANERS COMPANY45of Fact"as to the Respondent's business in the case of"Laura Giallanza, doingbusiness under the trade name and style of Modern Cleaners Company and Chauf-feurs,Teamsters,Warehousemen&Helpers, Local UnionNo. 65, AFLandMod-ern Cleaners Employees'Association,"before "The State Labor Relations Board,"13 SLRB No. 72, Case No. W. U.-654. The New York State Labor RelationsBoard dismissed the above case, on April 7, 1950, "without prejudice to refilingwith this Board in the event that the National Labor Relations Board declinesjurisdiction."In view of the foregoing and upon the record as a whole, the undersigned isconvinced and finds that the Respondent herein is engaged in commerce withinthe meaning of Section 2 (6) and(7) of the Act.At times the flow of commerce across the State lines of New York and Pennsyl-vania is small,but even so it constitutes almost 20 percent of the total gross ofthe Respondent's business,and is in excess of $25,000 for the years 1949 and1950.This, however,is of no moment in view of the Board's recent declarationof policy wherein it set $25,000 per annum as the minimum figure before it willassert jurisdiction.Since $25,283 is in excess of that amount,jurisdiction ofthe Board is established.Again, the Board on several occasions has assertedjurisdiction over businesses similar to that of the Respondent herein.'At all times material herein the Respondent employed approximately 30persons.II.THE OEGANIZATIONS INVOLVEDUpon the entire record in the instant case the undersigned finds that theorganizations listed herein below were organizedfor thepurpose of and in factfunctioned as vehicles for the Respondent's employees to bargain collectivelywith her on matters concerning their wages,hours, grievances,and other con-ditions of employment,and hence are labor organizations within the meaning ofSection 2 (5) of theAct: (a)Local 65, International Brotherhood of Teamsters,Chauffeurs,Warehousemen,and Helpers of America,AFL; (b)Modern CleanersEmployees Protective Association;(c)Modern Cleaners Employees Association.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The discharge of Donald Zirkelbach' and Wayne Stuart1.Respondent's organizational setupAs indicated above, the Respondent is a privately owned company with itsprincipal place of business in Hornell,New York.In addition it operates twobranch offices at Wellston and Cannister, New York.Hornell is near the Penn-sylvania State line and in the course of its business the Respondent operatesseveral routes in Pennsylvania.At all times material herein the Respondentemployed eight driver-salesmen. It was their job to service the various routesat regular intervals,solicit new business,call on established customers, pick upclothing to be dry cleaned and laundered, and to deliver and collect for the serv-ices rendered.The trucks are ownedby theRespondent.The Respondent's supervisory hierarchy during the period of time involvedherein was as follows : Laura Giallanza, the nominal owner of the Company ;Charles Giallanza, Jr., her son, and business manager ; Charles Giallanza, Sr.,° SeeN. L. R. B. v. White Swan Co,118 F. 2d 1002, cert. den. 314 U. S. 648.° The Respondent's records show a "Gerald" Zirkelbach first went to work on October 17,1949.This name appears on the payrolls for the weeks ending October22 and 29, 1949.(See General Counsel's Exhibit No. 10.)Thereafterthe name of Donald Zirkelbachappears.Fromthe record as a wholethe undersignedIs convincedand finds that thename "Gerald"is erroneous and should have read"Donald " 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDher husband, who while not one of the registered owners of the Company is never-theless active in its management, which will be shown in more detail hereinafter;Paul Nicholson, plant superintendent ; and Edward Brown, route manager incharge of the driver-salesmen.The Respondent's plant in Hornell, New York, is a 2-story building.On thefirst floor it has a collecting and delivery station where local customers bringtheir garments for dry cleaning and laundering.Upstairs is located the mainplant and the business office.At all times material herein Margaret Brown hadcharge of the downstairs station, and Sabra C. Wing the upstairs business office.In all the Respondent had in her employ at this time approximately 32 employeesincluding clericals but excluding those in a supervisory capacity.2.The discharge of Donald Zirkelbach'Zirkelbach was hired by the Respondent sometime around the middle ofOctober 1949 as a driver-salesmanHe was assigned to "Route No. 2" whichincludes routes in both New York and Pennsylvania.During the first 2 weeksof his employment he went with Edward B. Brown, who at the time was assignedto Route No. 2.About November 1, 1949, the route was turned over to him, andfrom that date until his discharge on January 2, 1950,8 he was on his own.Brownwas promoted to route supervisor after be turned the route over to Zirkelbach.Thereafter, as was the custom, Brown made periodic trips with Zirkelbach tocheck on his work and to assist him in any manner that he could. Brown onseveral occasions while he was on the route with Zirkelbach, mentioned to himthe fact that it was the policy of the Respondent to secure signed contracts fromits driver-salesmen for their mutual aid and protection.At the same time Brownand Giallanza, Jr., were discussing the contract with other driver-salesmen.The contract in question is a standard one and used throughout the dry-cleaningindustry.Its pug pose is obvious. It is drafted in language that will protect anemployer in the event that a driver quits and then solicits business on his formerroute for a competitor.The Respondent had had contracts with its driver-salesmen in the past and at least one of her drivers, Salvatore Lodato, was thenunder contract.In the latter part of December 1949, several of the drivers became concernedabout the Respondent's insistence on signed contracts and decided to seek theadvice of an attorney in this regard.Accordingly, on Saturday morning, De-cember 31, 1949, drivers Wayne Stuart and Dick Gerould called on ShermanShults, a local attorney,and submitted to him a copy of the proposed contractfor his consideration.On the same afternoon drivers Donald Kinne, JackCoogan, and Henry Carey also visited Shults'office for this purpose. The ques-tion posed by the drivers to Shults was whether or not the signing of the contractwould be binding upon them and its legal effect, if any. Shults informed themthat he would look up the New York law in this regard and advise them later.Shortly after the drivers left his office Shults called Stuart and advised thatsince five of the drivers had sought his advice as regards the legality of the con-tract in question,that it might be well to have all the drivers meet with him.'rExcept where such matters as conflicts in the evidence and credibility of witness arediscussed hereinbelow,the findings in this section of the Intermediate Report are madeupon evidence which is either undisputed or which is at variance only as to immaterialdetails, or are made upon the preponderance of the reliable, probative,and substantialevidence in the record considered as a whole.s The Respondent contends Zirkelbach was discharged December 31, 1949.The under-signed finds to the contrary for reasons which will 'be shown hereinafter. MODERN CLEANERS COMPANY47As a result of this suggestion a meeting of all the drivers was held in his officeon Monday afternoon,January 2, 1950, and an agreement was signed authorizingand designating him as their collective bargaining representative to negotiatewith the Respondent on wages and other conditions of employment. At thesame time,at Shults'suggestion,the drivers formed an independent labor or-ganization.They decided to call the organization"Modern Cleaners EmployeesProtective Association"and elected the following officers : Salvatore Lodato,president,DonaldKinne, secretary and treasurer.In addition to the foregoing,Shults discussed the Respondent's proposed contractwiththe drivers and ad-vised them that in its present form it was legal and binding upon each driverwho signed it.He also advised them not to sign it until he discussed the matter'with the Respondent as regards certain modifications and demands which hefelt shouldbe embodied therein.Shortly after the meeting broke up Shults called Giallanza,Jr., and advisedhim that he represented the Respondent's drivers and wanted to discuss theproposed contract with him.Giallanza agreed to meet with Shults that sameevening at 8: 30 p.in.Shults' testimony as to what transpired at this meeting,which the undersigned credits, is set forth herein below.Q. Did you meet Mr.Giallanza,Junior, at 8: 30?A. Yes, Mr.Horey, my associate and I met with Mr. Giallanza in my officeat 8: 30.Q.What transpired at this meeting?A.Well, he told-I told Mr. Giallanza that I had-the samething that Itold him on the telephone,that I represented all of the drivers,and that Iwanted to discuss the matters concerning their employment with him, andhe said,"Well, who do you represent?"And I said, "Well, you know whoI represent.I represent all your drivers.""Well, what are their names?"And I said,"I don't think thatisimportant;if you-"I said, "If you wantto recognize me as their bargaining agent I will show you where they havesigned an authorization for me and we'll compare those signatures on myauthorization with your payroll. Butit isonly on the condition that you willrecognize me as the agent and enter into a contract with me as agent forthese employees."(Emphasis supplied.]Trial Examiner SHAW:Pardon me.Will you establish the date of thisconversation?The WITNZas:This was Monday afternoon,January 2nd.Monday night,January 2nd.Trial Examiner SHAW: Let me see the exhibit.Q. (Continued)It was at 8:30 and he said,"Well, whatdo your menwant?"And I said,"We had a meeting this afternoon and organized our-selves into a group,"and that we had some demands;that inview of thefact that he had submitted a written contract to the boys,they wanted someother matters put into this contract,and I read off to him 15 demands, 13or 15 demands,with reference to their employment.As we continued to discuss the matter he-I asked him if he was willingto talk over these demands and this contract,and he got mad-that is acharacterization of his temper at that time-he says, "I will be damned ifyou are going to run my business.To hell with you."And he got up andwalked out.Q. (By Mr.Weld)Were these demands that you were making concerningworking conditions at the plant? 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. Yes, I have the demands in my file. They were read to Mr. Giallanzaat that time.After leaving Shults' office, Giallanza, Jr., called several of the drivers andqueried them as regards their meeting with Shults.Among those he called wereLodato, Kinne, and Zirkelbach.Zirkelbach testified that Giallanza, Jr., called him three times on the night ofJanuary 2, 1950, and asked him in the first two calls if he intended to sign theproposed contract.Zirkelbach advised him that he could not because he hadauthorized Attorney Shults to act as his attorney in this regard and could notdo so until he talked the matter over with him. In the third and last callGiallanza, Jr., told him that it was his last chance to agree to sign the contract,and that if he didn't he "was through." Zirkelbach again, for the same reasonset forth above, refused to do so.The next morning, January 3, 1950, Zirkelbach reported for work as usual andaccording to his uncontradicted and undenied testimony went to the Respond-ent's office and deposited the money he had collected on his route on Saturday,December 31, 1949.He further testified that it was the custom and practice forthe drivers to take their collections home with them when they returned to theplant at night from their routes.Zirkelbach also testified that after he turned in his receipts for December 31,1949, as described above, he met Giallanza, Jr., in front of the plant ; that thelatter asked him in substance if he had changed his mind about signing thecontract; that he replied in the negative; and that Giallanza, Jr., again toldhim that he was through. Present at the time were drivers Richard J. Gerouldand Wayne Stuart. Following the above conversation Zirkelbach went aroundto the garage where the rest of the drivers were assembled.What transpiredthere will be set forth in detail hereinafter.The Respondent contends that Zirkelbach was discharged for cause and insupport of her contention offered the testimony of Giallanza, Jr., and Edward B_Brown, route manager.Charles Giallanza, Jr., testified that, Brown informed him that while drivingZirkelbach's route during the latter's absence from work in November 1949, hediscovered that Zirkelbach had not been calling on certain regular customers;that he had been informed by customers that Zirkelbach had been drinking whileservicing the route ; and that his customer charges on the books were excessive.'He further testified that Zirkelbach kept cash out of his daily collections for hisown personal use; that he neglected his work by working as a part-time bar-tender ; that he had been informed that on at least one occasion he had absentedhimself from work on a pretense of illness when he was in fact on a "drunk";and that in view of the above-described derelictions of duty and misconduct onthe routes serviced by Zirkelbach, he discharged him on the night of December31, 1949.Zirkelbach admitted that he had kept out of his daily collections various sumsof money for his personal use.However, the Respondent's records indicate thatit was common practice for the driver-salesmen to do so. For example, the dailycash record of each driver for the period that Zirkelbach was employed showsthat the following drivers followed this practice :'o9It was the Respondent's policy for the drivers to leave the garments at the homes ofher customers in the event that they were absent when they were deliveredand to turnthe unpaiddeliveryslipin to theoffice as a cash item.They were then expected to callback at thecustomer's home, collect the item and turn the cash in tothe officeand receivecredit for it.10The undersigned sets forth herein only thosecash items which are in excess of Rt- MODERN CLEANERS COMPANY49HaroldCarey$20.00Donald Kinne20.43Sal Lodato5.91B.D. Brown4.77Robert Furlong34. 92Harry Wyckoff18.09Richard Gerould42.26Wayne Stuart10.40Richard Reynolds1.40Jack Coogan1.25Howard Zimmerman4. 79Donald Zirkelbach88.46 [includes cost ofa uniform]As to the excessive charges that Zirkelbach is alleged to have carried on hisaccount, the Respondent's own records show that they totaled $10.20 for theentire period of his employment uThe Respondent offered no substantial evidence to corroborate Brown's testi-mony as regards Zirkelbach's alleged misconduct and negligence while servic-ing his route.For example, the Respondent failed to produce at the hearing asingle customer, as a witness, who allegedly paid Zirkelbach for cleaning andthe like and which he failed to account for at the office. The record clearlyshows that Brown's testimony in this regard was based upon information ad-mittedly secured after Zirkelbach's discharge.Nor is there any substantialevidence in the record to corroborate Brown's testimony that Zirkelbach's ab-sence from work during November 1949 was due to his imbibing to excess. HenceZirkelbach's testimony that his absence was due to being kicked by a horse, standsundenied in the record and is credited by the undersigned.The record shows that shortly after Zirkelbach was discharged he applied fora position with The National Biscuit Company and gave the Respondent as areference in his application.Giallanza, Jr., admitted at the hearing herein thathe received an inquiry from this company as regards Zirkelbach and that he didnot inform them that Zirkelbach had misappropriated funds while he was em-ployed by the Respondent.Concluding FindingsIn view of the foregoing and upon the record as a whole the undersigned isconvinced and he so finds that Zirkelbach was discharged by the Respondent onthe night of January 2, 1950, and that the Respondent reaffirmed her action inthis regard on the morning of January 3, 1950; that his discharge was becauseof his concerted activities with other employees in seeking a modification of theterms of the contract proposed by the Respondent, and not for the reasons ad-vanced by the Respondent at the hearing herein which the undersigned finds tobe mere pretext.As indicated above it was the terms of the proposed contract that motivatedthe drivers to seek the advice of Attorney Shults. In the course of their meetingwith him questions concerning wages, hours, and other conditions of employmentwere discussed.As a result of these discussions Modern Cleaners EmployeesProtective Association was formed. It is well settled that such concerted ac-tivities on the part of employees is protected by the Act.u The undersigned is not unmindful of the fact that certain of the Respondent's exhibitsfrom which the above figures were taken were rejected at the hearing because of theirquestionable authenticity ; however, since he makes no specific finding in this regard, he isof the opinion that they too may be used for the purpose of presenting the over-all picture. 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn reaching his conclusion as regards the discharge of Zirkelbach, the under-signed took into consideration the following factors. In the first place theanswer of the Respondent is in effect a general denial of each and everyallegation in the complaint except as regards to certain formal matters.Anexamination of the record clearly shows that its defense to Zirkelbach's dis-charge is predicated in its entirety on the premise that he had been derelictin his duties, and had conducted himself in an improper manner while servicinghis route. It is significant that the Respondent did not advance at the hearingherein as a cause of Zirkelbach's discharge his refusal to sign the proposedcontract, but chose to stand on his alleged derelictions and misconduct on theroute as the sole reasons for her action in this regard i$The reasons advanced by the Respondent in justification of her discharge ofZirkelbach and the evidence offered in support thereof are hereby rejectedby the undersigned for the following reasons: (1) Her contention that hehad misappropriated funds and was a dishonest employee is, in the consideredopinion of the undersigned, not convincing.According to Giallanza, Jr., hedischarged Zirkelbach on Saturday night, December 31, 1949, upon his returnto the plant from his route.Yet, in the face of her contention that Zirkelbachwas dishonest, Giallanza, Jr., permitted him to take home and carry on hisperson his collections for the day, $38.59.According to Zirkelbach he turnedthe money into the office on the morning of January 3, 1950.His testimonyin this regard stands undenied and uncontradicted in the record and hence iscredited by the undersigned.That the Respondent would permit an employeewho, to say the least, was under the suspicion of dishonesty to withhold herfunds after he had been discharged doesn't ring true, and consequently itscontention and evidence offered in support thereof is rejected by the under-signed.Again, the Respondent admittedly failed to report Zirkelbach's allegeddishonest practices to prospective employers shortly after his discharge.Suchconduct is hardly to be expected from an employer who only recently hasdischarged the same individual for misappropriation of funds. (2) In supportof the Respondent's contention that Zirkelbach's misconduct while serving hisroute was a motivating factor in its decision to discharge him she offered thetestimony of Brown, the route supervisor, and Giallanza, Jr.An examinationof their testimony in this regard clearly shows that it was predicated on allegedconversations between Brown and various customers on the routeafter Zirkel-bach's discharge.The record also shows that not a single customer who allegedlyfiled complaints with Brown was called as a witness to corroborate his testimonyin this record.Nor was any showing made at the hearing herein that theywere unavailable as such.Hence her contention in this regard is predicatedon second and third degree hearsay and is rejected by the undersigned. Itiswell settled that Respondent must allege and prove by a preponderance ofreliable, probative, and substantial evidence that an alleged discriminatorydischarged employee was discharged for cause 13Here the Respondent hasfailed to do so.In view of the foregoing and upon the record as a whole the undersignedis convinced and he so finds that the Respondent by engaging in the conductdescribed above violated Section 8 (a) (3) and (1) of the Act.2.The alleged discriminatory discharge of Wayne StuartAt thetime of the hearing Wayne Stuart was in the Armed Forces andwas unable to appear and testify therein.While it is true that the General12 See discussioninfraon this point.18 SeeOhio AssociatedTelephone Company,91 NLRB 162,and casescited therein. MODERN CLEANERS COMPANY51Counsel offered some evidence in support of the allegation in the complaintthat Stuart was discriminatorily discharged by the Respondent it was, inthe considered opinion of the undersigned, not substantial enough to justifya finding to that effect. Consequently, the undersigned recommends that thisallegation in the complaint bedismissed without prejudice.3.The alleged discharge of the drivers, the strike of the inside workers, and theevents that flowed therefroma.The discharge of the driversShortly after discharging Zirkelbach and Stuart, Giallanza, Jr., went to thegarage where the drivers were assembled preparatory to servicing their routes.He found them assembled in a group ; included therein were Zirkelbach andStuart.Giallanza, Jr., told the drivers that he had discharged Zirkelbach andStuart for just cause. In the discussion that followed his announcement in thisregard, Sal Lodato, acting as spokesman for the drivers, protested the dischargeof Zirkelbach and Stuart and requested their immediate reinstatement.Gial-lanza,Jr., refused to do so and asked the drivers to go out on their routes andpromised to discuss the discharges with them later.The drivers, however, re-jected his proposal and insisted that the two dischargees be reinstated forthwith.He then turned to the drivers, who at this time were standing in a semicirclefacing him, and asked each individually if he intended to take his truck out onthe route.Each in words or substance in answer to this query refused to do sountil the two dischargees were reinstated.Giallanza, Jr., again refused to do soand toldeach driver individually that he "was through," whichthe undersignedfinds to mean "discharged." The drivers then left the garage in a body and wentto the office of Attorney Shults.The above account as to what transpired at the meeting between Giallanza, Jr.,and the drivers is taken from the testimony of drivers Lodato, Kinne, Zirkelbach,and Carey, which the undersigned credits and finds to be a true account thereof,for reasons which will be set forth hereinafter.Giallanza, Jr.'s testimony as regards the meeting described above is in sub-stantial agreementwith that of thewitnessescalled by the General Counsel,except as to the actual discharge of the drivers.According to Giallanza, Jr., the drivers walked off the job after they had re-fused his request to take their trucks out on the routes and to forego their insist-ence that Zirkelbach and Stuart be restored to their jobs forthwith as a condi-tion precedent.He denied that he told each of the drivers that he was "through."In support of his testimony in this regard the Respondent offered that of Brown,her route manager, and garage employees Houghtailing and Rawady.Theytestified to the effect that they did not hear Giallanza, Jr., make the statementattributed to him by Zirkelbach, Lodato, Kinne, and Carey.Rawady and Brownadmitted that they heard only excerpts from the conversation.Houghtailingtestified in substance that he was about 12 feet from Giallanza, Jr., while he wastalking to the drivers, and that he did not hear him tell the drivers that they"were through."The undersigned has carefully considered Giallanza, Jr.'s testimony as regardsthe circumstances surrounding the discharge of the drivers and he is convincedand finds that he told each of them individually that they "were through," (inother words discharged) when they refused to take their trucks out for reasonswhich have been set forth hereinabove.His finding is predicated upon Giallanza,Jr.'s entire testimony during the course of the hearing, particularly as regards227260-53-vol. 100--5 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe circumstances surrounding the discharge of Zirkelbach.Consequently, hediscredits his testimony in this regard."The testimony of Brown, Rawady, and Houghtailing regarding what was saidby Giallanza, Jr., in his conversation with the drivers at the time of their dis-charge has been carefully considered by the undersigned, and he is convincedand finds it to be of no probative value in view of all the surrounding circum-stances and the record as a whole.Concluding FindingsThe undersigned has found above that the Respondent by Giallanza, Jr, dis-charged drivers Donald Kinne, Harry E. Wyckoff, Richard T. Gerould, Henry L.Carey, John L. Coogan, Salvatore E. Lodato, and Robert Furlong on the morningof January 3, 1950, because they refused to take the trucks assigned them outon their respective routes because the Respondent discharged and refused toreinstate drivers Donald Zirkelbach and Wayne Stuart."There is ample evidence in the record to support the above finding. Anexamination of the credited testimony of witnesses called by the General Counseland the Respondent clearly shows that the controversy between the Respondentand the drivers arose over the contract of employment submitted to the driversby Giallanza, Jr.Unquestionably this was a prerogative of management andclearly involved the terms and conditions of employment of the drivers.Under-standably the drivers were concerned over the terms and conditions of the con-tract and concertedly sought the advice of Attorney Shults in this regard.Theupshot of their meeting with Shults was the organization of the Modern CleanersEmployees Protective Association.Shortly thereafter Shults calledGiallanza,Jr., and informed him of the drivers' action and requested a meeting with himto discuss the issues involved.Shults and Giallanza, Jr., met thatevening inShults' office.What transpired at their meeting has been set forth hereinaboveand will not be reiterated here. Suffice it to say, however, that the record isclear that Giallanza, Jr., was fully advised at the meeting of the concerted ac-tivities of the drivers.This is further evidenced by the fact that Giallanza, Jr.,called certain drivers after he had left Shults' office.Consequently, the under-signed finds that the Respondent was fully aware of the concerted activities ofthe drivers at the time she discharged them on the morning of January 3, 1950.It is significant that Giallanza, Jr., did not mention the proposed contract tothe drivers at the time he discharged them.Nor is there any substantial evi-dence in the record that the Respondent relied on the refusal of the drivers (in-cluding Zirkelbach)to signa contract of employment as a reason for theirdischarge.Had Giallanza, Jr,, predicated the dischargees solely on their re-fusal to sign the proposed contract, the undersigned might well have foundotherwise herein under the authority of the G.C. Conn Ltd.case, 108 F. 2d390-98, and othercases setforth in the Respondent's brief. (Absent of coursea refusal by the Respondent to bargain with the drivers on the terms and condi-tions of the contract.)This Giallanza, Jr., failed to do .Under such circum-stances the undersigned finds that the cases involving management prerogativesare not applicable to the facts found hereinabove.Clearly the action of the drivers prior to and at the time of their discharge wasprotected concerted activity, and their refusal to take their trucks out untilZirkelbach and Stuart were restored to their jobs was for their mutual aid andprotection.Consequently the undersigned concludes and finds that the Respond-14 Seesupra15 Seesupraas regards the discharge of Wayne Stuart. MODERN CLEANERS COMPANY53ent discriminatorily discharged drivers Donald Kinne, Harry E.Wyckoff,Richard T. Gerould, Henry L. Carey, John L. Coogan, Salvatore E. Lodato, andRobert Furlong, because of their union and concerted activities which is clearlyviolative of Section 8 (a) (3) and (1) of the Act, and in contravention of therights guaranteed employees by Section 7 of the Act.16b.The strike and the alleged discharge of certain inside employeesFollowing their discharge the drivers went to Attorney Shults' office, anddiscussed the situation with him.During the course of the discussion Shultssuggested that it might be well, under the circumstances, to have the inside em-ployees join the Modern Cleaners Employees Protective Association.The driversagreed with Shults, and instructed him to have petitions prepared for thatpurpose.Then they left his office and contacted the inside employees duringthe day.By this means they secured approximately 20 signatures to thepetitions.That same evening, Tuesday, January 3, 1050, all the employees, who hadsignified their desire to join the Modern Cleaners Employees Protective Asso-ciation by signing the above petitions, and the drivers met with Shults at theHornell city hall.At this meeting the inside employees insisted that the Asso-ciation be reorganized in order to give them adequate representation in itsactivities.All agreed that this should be done and as a result of this action onthe part of the membership of the Association new officers were selected. Sal-Lodato resigned as president and was succeeded by Ivan Colegrove, an insideemployee.The discharge of the drivers was the main topic of discussion at themeeting, and it was the consensus of opinion that the inside employees wouldstrike the plant the next morning, January 4, 1950. Shults cautioned thosepresent against such action, and suggested that it would be best for him to firsttalk to Giallanza, Jr., concerning the Association's position, reinstatement ofthe drivers to their jobs, and recognition of the Association as the sole repre-sentative for the purposes of collective bargaining.This was agreeable to themembership.Shortly thereafter Shults called Giallanza, Jr., and advised him that he repre-sented the Association, which in turn represented a majority of all the Respond-ent's employees, and requested recognition as the sole representative for thepurposes of collective bargaining.Giallanza, Jr., refused his request.Shults'version of his conversation with Giallanzo, Jr., which the undersigned credits,is set forth herein below.Well, as soon as I got home that night I called Charles Giallanza on thetelephone.I reached him at about 11: 00 or 11: 30. It might have been12:00 o'clock; it was sometime after 10: 30, after this meeting broke up,and I stated-to Charles Giallanza, Junior, then, I said, "Chuck, I want toinform you now that I represent a majority of all your workers.Not justthe truck drivers, but the majority of all your workers," and he said, "Well,who are they?" And I said, "Well, the same thing goes as I told you yes-terday, that if you would like to recognize me and the Modern Cleaners Em-ployees Protective Association as a collective bargaining agent and willenter into an agreement to that effect, I will then take my petitions that Ihave and compare the signatures with your payroll cards so that you willknow that I represent a majority of the workers. If I do not represent a19 See GulletGin Company/,83 NLRB 1, and cases cited therein ;Cudahy PackingCom-pany,29 NLRB 836, 866,Niles Firebrick Company,30 NLRB 426; N.L. R. B. v. Kenna-metal,Inc.,182 F. 2d 817 (C. A.3) ; Modern Motors, Inc.,96 NLRB 964. 54DECISIONS OF NATIONALLABOR RELATIONS BOARDmajority of your workers, then you don't have to talk to me at all." AndI said, "It is a serious proposition because I am making a demand on younow for recognition."And he said on the telephone that he would run hisown business his own way.The next meeting of the Association was held at noon January 5, 1950, inTerry's Restaurant.At this meeting, the employees voted to strike the plantin protest of the action of the Respondent in discharging the drivers. Shortlythereafter the inside employees of the Respondent walked out of the plant.As indicated above, Attorney Shults cautioned the membership of the Associ-ation at the meeting on January 3, 1950, against hasty strike action because theAssociation was a small labor organization and not affiliated with one of thelarge international unions.After the strike started Shults " got in touch withthe Teamsters and the Laundry Workers Union, both affiliated with the AmericanFederation of Labor, and requested that they send representatives to Hornell totalk to the membership of the Association. In the meantime some of the em-ployees went back to work, and many of those who continued on strike wereanxious to go back to their jobs.The record clearly indicates that the strikewas an abortive affair, and its purpose and the consequences thereof not fullyunderstood by the inside employees,except to the extent that it was in protestto the discriminatory discharge of the drivers''As a result, the membershipof the Association now realized the advantages of being affiliated with one ofthe international unions, and a meeting for this purpose was called on Saturdaymorning, January 7, 1950, at "Union Hall" in Hornell.Approximately 20 strik-ing employees attended the meeting.Also present were George Hart, repre-sentative of the Teamsters Union, and Michael Ervolino, representative of theLaundry Workers Union.During the course of the meeting the drivers selectedHart, and the inside workers Ervolino, as their respective representatives, andrequested them to see the Respondent and endeavor to reach a settlement of thestrike.The selection of Hart and Ervolino to act as their representatives wasby voice vote.Hart and Ervolino met with Giallanza, Sr., and Giallanza, Jr., at the plantat 11 p. in. that evening.They told them that the striking employees wereanxious to end the strike and return to work unconditionally. The Respondentagreed to restore all of the striking employees to their jobs except Ivan Cole-grove and the drivers.The Respondent refused to restore Colegrove to his jobfor the reason that she considered him a supervisory employee (foreman of herwool cleaning department), and hence she was not required to restore him tohis position.On the following Monday, January 9, 1950, all of the striking inside employeeswho reported for work at the plant were restored to their jobs except IvanColegrove who, as pointed out above, the Respondent refused to reinstate.Thefollowing inside employees did not report to work on the morning of January9, 1950, Esther Moran, Mildred Brown, Lena Rosell, Beatrice ReCouper, andDuane Powers.Nor is there any evidence in the record that they notified theRespondent in any manner that they were either unable to come to work at thattime, or that they intended to report at a later date.The complaint alleges in substance that Esther Moran, Mildred Brown, LenaRosell, Beatrice ReCouper, and Duane Powers applied for reinstatement to theirformer or substantially equivalent positions, and that the Respondent refused17 There is substantial, probative, and credible testimony in the record tosubstantiatethis conclusion.is SeeKallaher andMee, 87 NLRB 410,as cited in Fifteenth Annual Report of the Board,p. 108. MODERN CLEANERS COMPANY55or failed to do so, "and continues to refuse to reinstate said employees to theirformer or substantially equivalent positions or employment."According to the credible testimony of Lena Rosell,one of the five femaleemployees named above who did not report to work on the morning of January9, 1951,she did not ask for reinstatement to her former position until April28, 1951.At that time she, accompanied by Esther Moran, Mildred Brown, andBeatrice ReCouper, went to the plant for the purpose of applying for reinstate-ment to their former positions.Upon arrival at the plant they were unable tosee either of the Giallanzas, who at the time were absent. They then went toMrs. Wing, the head bookkeeper,and informed her that they desired reinstate-ment to their jobs, and requested that she deliver their message to the Re-spondent.The next morning Wing told the Giallanzas of their request forreinstatement.There is no testimony in the record that the Respondent there-after contacted any of the four employees named above and offered to rein-state them to their former jobs.Rosell further testified that this was the onlytime she requested the Respondent to reinstate her to her former position.Therecord is silent as regards the activities of Esther Moran, Beatrice ReCouper,and Mildred Brown after they made their request for reinstatement on April28,19 - 50.Inasmuch as they did not choose to appear at the hearing and testifyin their behalf, and the General Counsel,made no showing that they wereunavailable as witnesses,the undersigned finds that they likewise made nofurther effort to secure reinstatement after April 28, 1950.Duane Powers, who is also named in the complaint as one of the strikingemployees who was refused reinstatement by the Respondent to her formerposition, did not testify at the hearing herein and the General Counsel madeno showing that she was unavailable as a witness.Ivan Colegrove was refused reinstatement to his former position on twooccasions by the Respondent.As indicated above, Giallanza, Jr., told Hart andErvolino, the A. P. L. representatives, on the night of January 7, 1950, that theRespondent would unconditionally reinstate all of the striking inside employeesto their former positions except Ivan Colegrove.The Respondent speakingthrough Giallanza,Jr., toldHart and Ervolino that she would not reinstateColegrove to his former job because he was a supervisory employee, and wasthe instigator of the strike.Sometime in May 1950, Colegrove, on the advice ofShults, called at the Respondent's office for the purpose of asking for reinstate-ment.None of the Giallanzas was present, so he stated his offer to Mrs. Wing,the head bookkeeper.The Respondent made no effort thereafter to offerColegrove reinstatement.The Respondent contendsthat Colegrovewas a supervisory employee, andconsequently she was justified in refusing him reinstatement to his formerposition.However,at the hearing herein she offered no substantial evidenceas regards his duties.The only testimony offered by the Respondent as regardsColegrove was the bare statementby both Giallanza, Sr., and Giallanza, Jr.,that he was a supervisor.As a matter of fact, the Respondent offered no sub-stantial evidence showing Colegrove's duties and the authority vested in him asregards his relationship with other employees.In such a state of the record the undersigned is convinced and finds that IvanColegrove was not a supervisory employee. In order for the Respondent tosustain her contention in this regard, she must do so by a preponderance ofreliable,probative,and substantial evidence.This she failed to do at thehearing herein.To merely dub an employee as a supervisor is not enough,the Respondent must show that he is vested with the duties and responsibilitiesof a supervisor as defined by Section 2 (11) of the Act. 56DECISIONSOF NATIONAL LABORRELATIONS BOARDConcluding Findings as Regards the Nature of the Strike, and the AllegedRefusal to Reinstate Certain Striking Employees to Their Former or Sub-stantially Equivalent Positions or EmploymentThe record is clear that an overwhelming majority 11 of the inside employeesjoined the Modern Cleaners Employees Protective Association on Tuesday,January 3, 1951, and attended a meeting thereof.At that meeting there wasconsiderable discussion as regards striking the plant in protest of the Re-spondent's discharge of the drivers.The undersigned has found above that thedischargeof the drivers was because of their concerted activities, and henceviolative of Section 8 (a) (3) and (1) of the Act. It thus follows and theundersigned so finds that the strike of the inside employees in protest of theRespondent's action in this regard was an unfair labor practice strike.It is well settled that unfair labor practice strikers who have abandoned thestrike andhave unconditionally offered to return to work are entitled to rein-statement to their former or substantially equivalent employment. It is equallywell settled that a refusal by a Respondent to do so is violative of the Act,absent of course reprehensible conduct during the course of the strike, withwhich we are not concerned herein.The record is clear that on January 7, 1950, the striking employees met andselected GeorgeHart of the Teamsters Union, A. F. L., and MichaelErvolino ofthe Laundry Workers Union, A. F. L., as their representatives.The record isalso clear that at this same meeting the striking employees voted to abandonthe strike and return to work.Hart and Ervolino were authorized to see theRespondent and advise it of their intention in this regard.As indicated above,Hart and Ervolino met with Giallanza, Sr., and Giallanza, Jr., that evening andadvised them of the strikers' decision to abandon the strike and return to work onMonday, January 9, 1950.The Respondent agreed to take all of the strikersback but the drivers and Ivan Colegrove, for reasons set forth above.By thisaction, Ivan Colegrove, Esther Moran, Mildred Brown, Lena Rosell, BeatriceReCouper, and Duane Powers offered to return to work unconditionally, andmade a valid request for reinstatement through their authorized agents, Hartand Ervolino,which the Respondent accepted, except as to Colegrove.Undersuch circumstances, an Employer normally would expect the employees involvedto report to work. In the instant case, at least Moran, Brown, Rosell, andReCouper chose to do otherwise,20 and did not report for work along with theother striking employees on January 9, 1950Nor did they make a request forreinstatement until the latter part of April. 1950, almost 4 months after thestrike was abandoned.There is nothing in the record to indicate that theRespondent at any time between January 9 and April 28, 1950, refused toreinstate the above employees.A valid offer on their behalf to return to workunconditionally was accepted by the Respondent on the night of January 7.True, it was made through an agent, but this mode of procedure is commonplace,and has been accepted by the Board and the courts as a valid offer 21Moreover,the record clearly shows that none of the above employees made a furtherapplication for reinstatement after April 28, 1950.In such a state of the record the undersigned is convinced and finds that theRespondent did not refuse to reinstate Esther Moran, Mildred Brown, LenaRosell, and Beatrice ReCouper, to their former or substantially equivalent'-The record shows that 19 inside employees attended the Tuesday night meeting.Atthat time the Respondent had approximately 30 employees including the discriminatorilydischarged drivers.40The record is silent as regards Duane Powers.She will be dealt with hereinafter.21 SeeLightner Publishing Company,128 F 2.d 237. MODERN CLEANERS COMPANY57employment.As far as the record is concerned, the Respondent agreed to re--instate them on the night of January 7 and had every reason to expect that they-would report to work on the morning of January 9, 1950, along with the rest ofthe striking employees.Clearly an Employer is not required to shut down hisplant to wait out the dilatory tactics of approximately 25 percent of his employ-ees, after having made a valid offer to reinstate them to their jobs.Where,as here, the site of the Employer's business is located in a small city withinwalking distance from the homes of the employees, and with telephone facilitiesAvailable, the failure of the above employees to at least notify the Respondentthat they were unavailable for work, for one reason or another, is inexcusable.The Respondent having once made a valid offer of reinstatement was notrequired to make a second offer approximately 4 months after the strike wasabandoned." In the considered opinion of the undersigned, the above employeesby their conduct described above forfeited any rights they may have had underthe Act.Consequently the undersigned recommends that that portion of thecomplaint which alleges that the Respondent refused to reinstate Esther Moran,Mildred Brown, Lena Rosell, and Beatrice ReCouper be dismissed.Duane Powers, who is named in the complaint as one of the striking employeeswho was refused reinstatement to her former or substantially equivalent position,did not appear at the hearing herein and no showing was made that she was un-available as a witness.Hence the record is silent as to her activities after thestrike was abandoned. Suffice it to say, however, that the same reasoning isapplicable to her situation as that set forth immediately above regarding Moran,Brown, Rosell, and ReCouper. That is, a valid offer on her behalf to abandonthe strike and return to work unconditionally was made to and accepted by theRespondent through her authorized agents, Hart and Ervolino, on the night ofJanuary 7, 1950. In such a state of the record the undersigned is convinced andbe so finds that the Respondent herein did not refuse to reinstate her to herformer or substantially equivalent employment.Hence, the undersigned recom-mends that this allegation in the complaint be likewise dismissed.As indicated above, Ivan Colegrove was president of the Modern Cleaners Em-ployees Protective Association at the time of the strike. In the course of theconversation between Hart and Ervolino and the Giallanzas relative to abandon-ment of the strike, which has been set forth above, it will be recalled thatGiallanza, Jr., told them in words or substance that under no circumstanceswould the Respondent reinstate Colegrove to his job because he was a super-visory employee," and for the further reason that he was the instigator of thestrike.The Respondent reiterated its position towards Colegrove on orabout Friday, January 13, 1950At that time he went to the plant to collectsome wages due him and saw Giallanza, Sr., who told him to get out and thatthe Respondent would never reinstate him to his jobA few months laterColegrove, on the advice of Attorney Shults, went to the plant and in the absenceof the Giallanzas left Nyord with Sirs. Wing, the bookkeeper, that he desired rein-statement to his former position.His request was ignored by the Respondent.In view of the above findings and upon the record as a whole the undersignedis convinced and finds that Ivan Colegrove was refused reinstatement to hisformer or substantially equivalent position by the Respondent on January 7,1950, because of his union and/or concerted activities.On at least two occasionshe was informed in no uncertain language that he waspersona non gratato the-Respondent.Once to his agents, Hart and Ervolino; 4 when they called on the52SeeBarr PackingCo., 82 NLRB 1 (1949);E. A. Laboratories,Inc.,80 NLRB 625 and86 NLRB 711;Joy Togs, Inc.,83 NLRB 1024.11The undersigned has found above that Colegrove was not a supervisory employee.21Seesupra,for the effect of an offer of reinstatement through an agent. 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent for the purpose of effectuating a settlement of the strike, and a secondtime by Giallanza, Sr., at the plant on January 13, 1950.1 Under the circum-stances described above, it is clear that Colegrove was not only refused rein-statement by the Respondent but, to all intents and purposes, actuallydiscriminatorily discharged, particularly on January 13, 1950, when he wasordered out of the plant by Giallanza, Sr.By the acts described above the undersigned finds that the Respondent by re-fusing to reinstate Ivan Colegrove to his former or substantially equivalentemployment on January 7, 1950, violated Sections 8 (a) (3) and (1) of the Act.c.The alleged inititation,sponsorship,promotion, and support of the ModernCleaners Employees Association in violation of Section 8 (a) (2) of the ActThe Modern Cleaners Employees Association was formed a few days afterthe striking inside employees returned to work.While the record does not dis-close the exact date there is substantial evidence to show that it was aroundJanuary 11, 1950, and the undersigned so finds. It was initiated by PaulNicholson, plant superintendent, and Edward Brown, the route supervisor. Itsavowed purpose was to deal with the Respondent on matters affecting the em-ployees' working conditions, such as disputes, grievances, and the like that arisefrom time to time between employees and management. Nicholson requestedRalph Locker, one of the inside employees, to prepare a petition and circulate itamong the employees. According to Locker's creditable testimony the purpose ofthe petition was two-fold, first as a means for the employees to withdraw frommembership in the Modern Cleaners Employees Protective Association, andsecondly to form the Modern Cleaners Employees Association.Locker compliedwith Nicholson's request and circulated the petition among the employees dur-ing working hours.After the petition was circulated and a large number ofemployees had signed it, a formal meeting of the "Independent" was held.Atthismeeting Paul Nicholson, plant superintendent, was elected president; Ed-ward Brown, route manager, vice president ; Ralph Locker, secretary ; andMargaret Brown, treasurer."The first two meetings of the "Independent"were held at the plant. Since then meetings have been held at the homes ofvarious members.The record is vague as regards the activities of the "Independent."Whetheror not it actually handled any grievances for the membership or made any de-mands on management for improved working conditions is not disclosed by therecord.Suffice it to say, however, that the "Independent" was available as avehicle to handle such matters.Nor is there any substantial evidence in therecord showing that dues or assessments were either authorized or collectedfrom the membership.Again, the record is silent as regards whether or notthe "Independent" had a constitution or bylaws to govern its affairs.ConclusionRegardless of whether or not the "Independent" actually functionedas a labororganization in the manner and mode ordinarily pursued by such organizations,nevertheless it was organized for that purpose, and at the time of thehearingherein was still in existence. It is clear from the record that it was initiated,formed, sponsored, and promoted by the Respondent through its top supervisoryhierachy, Nicholson, plant superintendent, and Brown, routemanager.More-over its organization was promulgated on company time and property by an25Margaret Brown was in charge of the downstairs office, where articles were left forcleaning,etc.There is no substantial evidence in the record showing that she was a super-visory employee. MODERN CLEANERS COMPANY59employee, Locker, especially designated by Superintendent Nicholson for thatpurpose.The record is also clear that following its organization the "Inde-pendent" was the recipient of support from the Respondent who permitted itto hold meetings on its premises.That the Respondent dominated the "Inde-pendent" at least in its early days is evidenced by the fact that its entire rosterof officers were persons close to management either in their capacity as super-visory or office employees.In view of the foregoing findings and upon the record as a whole the under-signed finds that the Respondent by the conduct described above did on or aboutJanuary 11, 1950, initiate, form, sponsor, and promote through Paul Nicholson,its plant superintendent, and``"Edward Brown, its route manager, the ModernCleaners Employees Association, and since on or about January 11, 1950, todate has assisted, dominated, contributed to the support of, and interferedwith the administration of Modern Cleaners Employees Association, and by suchconduct has violated Section 8 (a) (2) and (1) of the Act.d.The alleged discriminatory discharge of Marion Alberts because of her refusalto join Modern Cleaners Employees AssociationMarion Alberts was employed as a clerk in the Respondent's office. Sometimein the latter part of December 1949, probably on or about December 21, shenotified the Respondent that she was leaving its services as of January 21, 1950.Her reason for this action was because she was pregnant. In the interim she'joined the Modern Cleaners Employees Protective Association.The record isnot clear as to whether or not she participated in the strike which has beendescribed above.After the strike was over and most of the employees hadreturned to work, she was given a raise of .021/2 cents per hour by Giallanza, Sr.On Monday morning, January 16, 1950, she was approached by Ralph Locker,who requested her to sign a petition which providedinter aliaher resignationorwithdrawal from the Modern Cleaners Employees Protective Associationand to become a member of the Modern Cleaners Employees Association. Sherefused to do so, and told Locker in substance that since she was leaving theRespondent's services on January 21, she saw no point in signing the petition.Shortly thereafter Locker left the office. In about 5 minutes Giallanza, Sr.,came to her and told her to go home and to "hurry up" about it. Alberts leftthe plant and to date has neither returned to work nor asked for reinstatement.Giallanza, Sr., admitted that he laid off Alberts on January 16, and gave ashis reason for his abrupt action in this regard that since she had resigned 'andwould leave within a few days that it was necessary to employ a satisfactoryreplacement, who had reported for work that morning.The General Counsel contends that Alberts was laid off on the morning ofJanuary 16, because she refused to withdraw from the Modern Cleaners Em-ployees Protective Association, and join the Modern Cleaners Employees Asso-ciation.Locker, though called by the General Counsel as a witness, was notqueried as regards the Alberts incident.Hence as far as the record is con-cerned it is silent as to whether or not he talked to Giallanza, Sr., after hisconversation with Alberts.ConclusionIn order to find that Alberts was discriminatorily laid off by the Respondenton January 16, 1950, the undersigned would be required to first find that Locker21The record is silent as to the activities of the "Independent"after its organization hadbeen effectuated,except to the extent that it had held some meetings at the plant and atthe homes of members. 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDinformed Giallanza, Sr., that she had refused to withdraw from the ModernCleaners Employees Protective Association' and join the Modern CleanersEmployees Association, and secondly, to infer from that, Giallanza, Sr., thendischarged or laid her off because of her refusal in this regard. In other wordssuch a finding must be predicated by building inference upon inference. Inorder to do so one must overlook the fact that only a few daysbefore shewas laid off she was granted a raise by the Respondent. Likewise it wouldnecessitate ignoring the fact that she had resigned effective January 21, andthe further fact that in the normal course of business she would be replacedby the Respondent.On the other hand one cannot ignore the fact that shewas laid off at a time when the Respondent's antiunion conduct was at its peak.Taking all factors into consideration and upon the record as a wholethe under-signed is convinced and finds that the record does not substantiate the GeneralCounsel's contention that Marion Alberts was discriminatorily laid off or dis-charged on January 16, 1950, because she refused to withdraw from the ModernCleaners Employees Protective Association and join the Modern Cleaners Em-ployees Association.True, there is strong suspicion that she wasdiscrimina-torily dicharged, but suspicion, speculation, and conjecture are not evidence.Clearly one may infer from a fact that a certain incident occurred, but not bybuilding inference upon inference.Accordingly, the undersignedwill recommendthat the allegation in the complaint that Marion Alberts was discharged by theRespondent on January 16, 1950, and has refused or failed to reinstate her forthe reason that she joined or assisted Modern Cleaners Employees ProtectiveAssociation or Local 65, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, A. F. L., or engaged in concertedactivity for the purpose of collective bargaining or other mutual aid or protec-tion, be dismissed.C.Other acts of interference 'unth, restraint, and coercion, of Respondent'semployees in violation of Section 8 (a) (1) of the ActThe complaint alleges that the Respondent engaged in numerous other actsof interference with, restraint, and coercion of its employees from on or aboutJanuary 2, 1950, by certain of its agents and supervisory employees,includingCharles Giallanza, Sr., Charles Giallanza, Jr., Paul Nicholson,plant super-intendent, Edward Brown, route manager, and Ralph Locker.The status ofthe Giallanzas, Nicholson, and Brown has been discussed above,and the under-signed has found that each of them were supervisory employees. As toLocker,his status will be discussed in detail hereinafter.The undersigned has found above that in the latter part of December 1949Charles Giallanza, Jr, discussed with several of the drivers the necessity of acontractual relationship between the drivers and the RespondentAs a resultseveral of the drivers consulted with Attorney Shults as regards their rightsand liabilities under the proposed contract.At one of the meetings betweenShults and the drivers, he suggested to them that he be designated as theirbargaining agent to meet with the Respondent as regards wages, hours, andother conditions of employment.The drivers accepted Shults' suggestion and sodesignated him.Shortly thereafterModern Cleaners Employees ProtectiveAssociation was formed and organized. Shults notified Giallanza, Jr., of thedrivers' action on the night of January 2, 1950.=zLater that evening Giallanza,Jr., called at least two of the drivers, Lodato and Kinne, and queried them aboutthe concerted activities and the purpose of organizing the Modern Cleaners27Seesuprafor a detailed account of the conversation between Shults and Giallanza, Jr. MODERN CLEANERS COMPANY61Employees Protective Association.Giallanza, Jr., admitted that he had calledat least Lodato and Kinne and possibly other drivers on the night of January2 and asked them about their meetings with Shults.The record clearly shows that Giallanza, Jr., called the drivers after he hadbeen advised by Shults of their concerted activities and the formation of ModernCleaners Employees Protective Association.He knew then or at least shouldhave known that interrogation of employees as regards their union or concertedactivities is violative of the Act.The Board and the courts have so found ina long line of cases, too numerous to enumerate or elaborate on herein.Moreoverhis interrogation must be considered in the light of the Respondent's entirecourse of conduct thereafter, and the whole gamut of its relationship with itsemployees as regards their efforts to enjoy the rights guaranteed them underSection 7 of the Act.In view of the foregoing and upon the record as a whole, the undersignedfinds that the Respondent by Giallanza, Jr.'s interrogation of Lodato and Kinneconcerning their union and concerted activities violated Section 8 (a) (1) of theAct.The complaint also alleges that the Respondent solicited its employees toabandon the strike described above and return to work. The undersigned hasfound, above, that the strike referred to was an unfair labor practice strike.During the course of the strike the Respondent admittedly, by both the Gial-lanzas, solicited Helen Poklinkowski to abandon the strike and return to work.Another striker, Mary Norton, was likewise solicited by Giallanza, Sr., duringthe course of the strike.Marjorie Hadley was not only solicited by Giallanza,Sr., to abandon the strike but was offered a wage increase of 10 cents per hourto return to work.Giallanza, Jr., testified without contradiction that severalof the striking employees were requested to return to work by him and hisfather, Giallanza, Sr., among whom was Esther Moran, who worked with HelenPoklinkowski.It is well settled that the solicitation of striking employees to abandon astrike and return to work is violative of the Act. Such conduct on the part of anEmployer or his representatives necessarily has the effect of undermining theauthority of their chosen bargaining agent and thereby unlawfully interefereswith the rights of the employees guaranteed them by Section 7 of the Act and isviolative of Section 8 (a) (1) of the Act.'The complaint further alleges that the Respondent as a further inducement toits employees to abandon the strike granted several of them wage incerases.The Respondent admits that it granted wage increases during the priod of thestrike.Among those granted increases were Marjorie Hadley, 10 cents per hour,and Marion Alberts, .021/2 cents 2aThe Respondent contends that she was justi-fied in granting the wage increases for the reason that she had promised the indi-vidual employees involved a pay raise before the strike.The record, however,does not sustain this contention.Take the case of Marjorie Hadley, she not onlywas granted a wage increase but a promotion as well. There is no substantialevidence in the record to show that the Respondent had contemplated this actionprior to the strike or discussed it with Hadley, except the testimony of Giallanza,Sr.,which the undersigned does not credit in this regard. In all, 11 strikingemployees were granted wage increases during the course of the strike.Assuming that the Respondent had discussed a wage increase with her em-ployees prior to the strike, the gravamen of its position is that it granted the28 SeeSam'l Bingham's Son Mfg.Co, 80 NLRB 1612;Cat hey Lumber Company,86 NLRB157 ;Cincinnati Steel Castings Company,86 NLRB 592.20 Seeinfra. 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDincreases during the period of the strike.The only plausable inference that canbe drawn from the Respondent's action in this regard is that it was done forthe purpose of causing her employees to abandon the strike and to discouragetheir union or concerted activities. It is well settled that such conduct by an em-ployer under the circumstances described herein is violative of Section 8 (a) (1)of the Act, and the undersigned so finds 85The complaint also alleges that the Respondent by her agents and supervisoryemployeees including Charles Giallanza, Sr., and Charles Giallanza, Jr., PaulNicholson, Edward Brown, and Ralph Locker urged and persuaded her employeesto join or become members of Modern Cleaners Employees Association and towithdraw from and cease assisting Modern Cleaners Employees Protective As-sociation or Local 65, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, A. F. L.The uncontradicted and undenied testimony in the record clearly shows thatthe Respondent by its plant superintendent, Paul Nicholson, requested RalphLocker, a presser," to prepare a petition which provided in its, caption that thesignatories thereto desired to withdraw from the Modern Cleaners EmployeesProtective Association and become members of the Modern Cleaners EmployeesAssociation.The undersigned has found above that the latter organization wasinitiated, sponsored, formed, and supported by the Respondent in violation ofSection 8 (a) (2) and (1) of the Act.Clearly the action of the Respondent described above was violative of theAct.Particularly, where as here, the 8 (a) (2) dominated labor organizationwas initiated, sponsored, and formed by the Respondent's top supervisory em-ployees, Nicholson and Brown.Moreover, since the plant is small their sponsor-ship becomes all the more coercive because of their close association with therank-and-file employees during working hours. Such conduct is clearly violativeof the Act and requires no lengthy discussion herein.Suffice it to say, however,that the Board in a recent case,Phillips and Buttoroff,96 NLRB 1091, 29 LRRM1009, where a similar situation was before it, held that :.. . It is well established that an employer violates Section 8 (a) (1) ofthe Act, where, as here, it obtains resignations from a union by suggestingand directly assisting, whether or not it enforces such conduct with explicitthreats of reprisal.SeeLindley Box & Paper Company,73 NLRB 553[20 LRRM 1008] ;Southern Block and Pine Corporation,90 NLRB 590[26 LRRM 1253].In view of the foregoing and upon the record as a whole, the undersigned findsthat the Respondent by the conduct described herein immediately above violatedSection 8 (a) (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring inconnection with the operations of the Respondent described in section I, above,80 SeeCapitalCity Candy Co.,72 NLRB 411;Twin CityMilk ProducersAssn.,62 NLRB282;Scharr and Shunery, 67NLRB 980.31The General Counsel contends in his brief that Locker was a supervisoryemployee ofthe Respondent at the time this incident occurred.The proof is to the contrary.Thereis no showingin the record that he exercised or was vested with any of the attributes of asupervisoras set forth in Section 11 of the Act. This is not to say, however,that theRespondentwas not responsible for his actions.To the contrary,the undersigned findsthat she is on the principle of agency.There is no question about it, Locker was desig-nated by Nicholson, the plant superintendent, to not only prepare the withdrawal petition,but to circulate it among the employees.A more clear-cut case of agency would. bedifficult to find.Consequently the undersigned finds that the Respondent,as the principalis responsiblefor the actsof heragent, Locker,in engaging in the conduct described above. --MODERN CLEANERSCOMPANY63have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices,the Trial Examiner will recommend that she cease and desist therefrom andtake certain affirmative action designed to effectuate the policies of the Act.It has been found that the Respondent initiated, sponsored, dominated, andinterfered with the formation and administration of and contributed supportto the "Independent." It will therefore be recommended that the Respondentwithdraw all recognition from the "Independent" as representative of her em-ployees for the purpose of dealing with the Respondent concerning grievances,labor disputes, wages, rates of pay, hours of employment, or other conditions ofemployment, and completely disestablish it as such representatives.It has been found that the Respondent discriminatorily discharged DonaldKinne, Harry E. Wyckoff, Richard Gerould, Henry L. Carey, Donald Zirkelbach,-John L. Coogan, Salvatore E. Lodato, Robert Furlong on January 3, 1950, andIvan Colegrove, who was refused reinstatement to his former job following hisunconditional offer to abandon the strike and return to work, on January 7,1950.It will be recommended the Respondent offer to each of the employeesnamedabove immediate and full reinstatement to their former or substantiallyequivalent positions without prejudice to their seniority or other rights orprivileges.It further will be recommended that the Respondent make wholeeach of said employees for any loss of pay they may have suffered by reasonof the Respondent's discrimination by payment of a sum of money equal to thatwhich each would have earned as wages from the date of the discrimination tothe date of an offer of reinstatement, less their net earnings during said period.Loss of pay shall be computed on the basis of each separate calendar quarteror portion thereof during the period from the Respondent's discriminatory actionto the date of a proper offer of reinstatement.The quarterly periods, hereincalled quarters,shall begin with the first day of January, April, July, andOctober.Loss of pay shall be determined by deducting from a sum equal towhich they would normally have earned for each quarter or portion thereof,their net earnings,if any, in other employment during that period.Earnings inone particular quarter shall have no effect upon the back-pay liability for anyother quarter.In accordance with theWoolworthdecision"itwill be recom-mended that Respondent,upon reasonable request, make available to the Boardand its agents all records pertinent to an analysis of the amount due as backpay.As to Wayne Stuart,who is named in the complaint as having been dis-criminatorily discharged by the Respondent on January 3, 1950,the undersignedwill recommend that the complaint be dismissed as to him without prejudice forreasons set forth hereinabove. .The unfair labor practices found reveal on the part of the Respondent such afundamental antipathy to the objectives of the Act as to justify an inference thatthe commission of other unfair labor practices may be anticipated.The previouspurposes of the Act may be frustrated unless Respondent is required to takesome affirmative action to dispel the threat. It will be recommended, therefore,that Respondent cease and desist from in any manner interfering with, restrain-ing, or coercing her employees in the exercise of rights guaranteed by the Act.a2F. W. Woolworth Co., 90 NLRB 289. 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the foregoing findings of fact and upon the entire record inthe case, the undersigned makes the following :CONCLUSIONS or LAW1.Local No. 65, International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, A. F. L.; Modern Cleaners Employees Pro-tectiveAssociation ; and Modern Cleaners Employees Association are labororganizations within the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment ofthe employees named above, the Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8 (a) (3) of the Act.3.By dominating and interfering with the formation and administrationof and by contributing support to Modern Cleaners Employees Association,the Respondent has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (a) (2) of the Act.4.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondent has engaged inand is engaging in unfair labor practices within the, meaning of Section 8 (a)(1) of the Act.5.The reliable, substantial, and probative evidence adduced at the hearingherein does not conclusively show that the Respondent discriminatorily dis-charged Wayne Stuart.6.By discharging Marion Alberts the Respondent did not engage in any unfairlabor practices.7.By failing to get in touch with and to offer reinstatement to Lena Rosell,Esther Moran, Mildred Brown, and Beatrice ReCouper on April 28, 1950, whenthey made application at Respondent's office for reinstatement, the Respondentdid not engage in any unfair labor practice.8.By failing to reinstate Duane Powers to his or her former position orsubstantially equivalent position the Respondent did not engage in any unfairlabor practices.'9.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication in this volume.]33 The record does not divulge the sex of Duane Powers.PLUSS POULTRY, INC. PETITIONERandAMALGAMATEDMEAT CUTTERSAND BUTCHER WORKMEN OF NORTH AMERICA, AFL.Case No.32-RM 23. July 8, 1952Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Anthony J. Sabella, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.100 NLRB No. 7.